Court of Claims, jurisdiction; transfer of case to District Court. — Plaintiff sues to recover $10,000 which he claims is due him because his right to a hearing on the issue of his mental competency to stand trial in a criminal proceeding was denied him in violation of an act of Congress, i.e., 18 U.S.C. 4245 (Act of September 7,1949, ch. 535, § 1, 63 Stat. *1380686). Defendant has moved to dismiss the petition on the ground that the claim is beyond the jurisdiction of the Court of Claims and, in any event, is a claim barred by the six year statute of limitations applicable to claims in this court (28 U.S.C. § 2501). Plaintiff filed a response opposing defendant’s motion to dismiss and suggested therein that, his case might be transferred to the United States District Court under 28 U.S.C. § 1506 if the Court of Claims was of the opinion that it did not have jurisdiction of the claim. Upon consideration of defendant’s motion, plaintiff’s response thereto, and without oral argument, and on the basis of 28 U.S.C. § 1506, the court on June 17, 1966 ordered that defendant’s motion be denied without prejudice and that the case be transferred to the United States District Court for the Southern Division, Western District (Springfield), Missouri.